—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered August 13, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record indi*917cates that he received effective assistance of counsel at the plea proceeding (see, People v Baldi, 54 NY2d 137, 146; People v Badia, 159 AD2d 577). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.